DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: High Electron Mobility Transistor with Trench Isolation Structure Capable of Applying Stress.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 6-7, respectively, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-8, respectively, of U.S. Patent No.11038046. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of above patent teaches all features of claim 1, but has some additional limitations. 
Similarly, all limitations of claim 6 of present application are taught by claim 7 of  U.S. Patent No.11038046.
Similarly, all limitations of claim 7 of present application are taught by claim 8 of  U.S. Patent No.11038046.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Parsey (US 2014/0264449), hereinafter Parsey.

Regarding claim 1, Parsey (refer to embodiment of Figures 1-2 or embodiment of Figure 3) teaches a high electron mobility transistor structure, comprising at least one high electron mobility transistor (10; para 11), and each said high electron mobility transistor comprises:
a substrate (11, para 12) with an active area; 
a buffer layer (16; para 13) on said active area; 
a channel layer (17; para 13) on said buffer layer (16); 
a barrier layer (22; para 13) on said channel layer (17); 
gate, source and drain (corresponding to 28, 26 and 27, respectively – see para 13) on said barrier layer (22); and
a trench isolation structure (34, described an “isolation region” in para 15) adjacent (best seen in Figure 2) and surrounding (best seen in view of Figure 1; also see para 18) said channel layer (17) and said barrier layer to apply stress (para 14; also see para 22) on said channel layer (17) and said barrier layer (22) and change (i.e. 34 causes change by changing the stresses, as explained in para 21, last sentence) two-dimension electron gas (2DEG) or two-dimension hole gas (2DHG) of said high electron mobility transistor (para 14).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Parsey in view of Wen (US 8,981,488). hereinafter Wen.

Regarding claim 6, Parsey (refer to Figures 1-2) teaches that the material of said buffer layer (16) may be AlGaN (para 13), and the material of said channel layer (17) may be GaN (para 13), and the material of said barrier layer is AlGaN (para 13), but does not teach that the material of said trench isolation is “silicon nitride”.  However, Parsey teaches that the trench isolation material may be an insulating material such as Al2O3 (para 20) and Wen (refer to Figure 1) teaches that when forming isolation structures (132, 134), the electrical insulating material of the isolation structure such as shallow trench isolation may be not only aluminum oxide but also silicon nitride (Col. 2, lines 29-56). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Parsey so that the material of said trench isolation is “silicon nitride”.  The ordinary artisan would have been motivated to modify Parsey for at least the purpose of using a common electrical isolation material that has a higher dielectric constant than silicon oxide, thus improving isolation and electrical performance.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Parsey in view of Narasimha (US 9,136,321). hereinafter Narasimha.

Regarding claim 7, Parsey (refer to embodiment of Figure 3) teaches the high electron mobility transistor structure of claim 1, wherein said trench isolation structure is further adjacent and surrounds said active area and connects downward to a location under the said active area (para 25) but does not teach that said location is “to an insulating layer” under said active area. However, Parsey teaches that the isolation structure may extend a distance into substrate (13) and that the substrate may be an SOI substrate (para 12); i.e. an insulation layer is part of the SOI (i.e. silicon on insulator) substrate. Narasimha (US 9,136,321) teaches that when using SOI substrate, it is known in the art to extend trench isolation down to the BOX layer (i.e. insulating layer of SOI) of the SOI substrate to prevent body-to-body leakage between adjacent devices (Col. 3, lines 23-35). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Parsey so that said location is “to an insulating layer” under said active area.  The ordinary artisan would have been motivated to modify Parsey for at least the purpose of more effective body-to-body leakage prevention between adjacent devices.

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 2 is allowable because the prior art of record does not teach or suggest at least the limitations of “an area of said active area at said source is larger than an area of said active area at said gate and is larger than an area of said active area at said drain” (see last 3 lines of claim 2).

Claim 3 is allowable because the prior art of record does not teach or suggest at least the limitations of “an area of said active area at said source is smaller than an area of said active area at said gate and is smaller than an area of said active area at said drain” (see last 3 lines of claim 3). 

Claim 4 is allowable because the prior art of record does not teach or suggest at least the limitations of “an area of said active area at said source is larger than an area of said active area at said gate and is larger than an area of said active area at said drain” (see last 4 lines of claim 4).

Claim 5 is allowable because the prior art of record does not teach or suggest at least the limitations of “an area of said active area at said source is smaller than an area of said active area at said gate and is smaller than an area of said active area at said drain” (see last 4 lines of claim 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY ARORA/Primary Examiner, Art Unit 2892